In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-19-00090-CR

FREDDIE MONROE PICKETT A/K/A              §    On Appeal from the 355th District
FREDDY MONROE PICKETT, Appellant               Court
                                          §
                                               of Hood County (CR13919)
                                          §
V.                                             April 30, 2020
                                          §
                                               Per Curiam
THE STATE OF TEXAS                        §
                                               (nfp)

                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in the trial court’s judgment. The judgment is modified to reflect that the

State proceeded on and Pickett pleaded true to only the second enhancement

paragraph and the first habitual count. It is ordered that the judgment of the trial

court is affirmed as modified.


                                     SECOND DISTRICT COURT OF APPEALS

                                     PER CURIAM